Title: To Thomas Jefferson from John Jay, 15 September 1785
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 15th. September 1785

I herewith enclose a Letter for Count de Vergennes, and also a Copy of it for your Perusal and Information. Although certain Circumstances have left to Mr. De Marbois a less Share in the Confidence and Attachment of our People, than it was in his Power to have acquired, yet his Conduct as Chargé des Affaires having been unexceptionable, he merited and has received Commendation for it. He is still here, and until his Departure Mr. Otto will probably postpone entering on the Business of his Place. The Idea  of Chevr. de la Luzerne’s Return still prevails, and I think it would be useful that he should, because it is generally thought that his private Sentiments and Wishes are friendly to this Country. It is much in the Power of Ministers to cherish or diminish Harmony; and it is much to be wished that France may send none here who may be more disposed to blame than to approve. The Chevalier already possesses Rank and Character, and therefore is not exposed to Temptations to endeavour to raise himself by means of the first Step he may meet with whether clean or otherwise.
I am Dr. Sir &c.,

John Jay

